MEMORANDUM OF DECISION.
Tammy L. Brasslett brings this appeal from her conviction after a guilty plea entered in the Superior Court (Penobscot County, Beaulieu, J.) to one count of driving by an habitual offender after her license was revoked. (29 M.R.S.A. § 2298 (Supp.1988)). We affirm. Brasslett has not made the M.R.Crim.P. 11 transcript part of the record on appeal. Therefore, the record is inadequate for our review. State v. Thwing, 487 A.2d 260, 262 (Me. 1985).
The entry is:
Judgment affirmed.
All concurring.